COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                               §
                                                                 No. 08-17-00053-CR
                                               §
 IN RE: JESUS GANDARA, JR.,                                        Appeal from the
                                               §
                       Relator.                                  210th District Court
                                               §
                                                             of El Paso County, Texas
                                               §
                                                                 (TC# 20130D01343)
                                               §

                                          ORDER

       On March 2, 2017, Relator, Jesus Gandara, Jr., filed a mandamus petition to challenge
two orders entered on February 2, 2017 by the Honorable Gonzalo Garcia, Judge of the 210th
District Court of El Paso County, Texas, in cause number 20130D01353, styled The State of
Texas v. Jesus Gandara, Jr. Relator also filed a motion to stay these orders pending our review
of the mandamus petition. The motion is GRANTED. It is therefore ORDERED that the
February 2, 2017 order modifying the terms and conditions of community supervision, and the
February 2, 2017 order extending the term of community supervision are stayed pending our
review of the mandamus petition or further order of the Court.


              IT IS SO ORDERED this 14th day of March, 2017.

                                            PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.